            Case 2:19-cv-04264-KSM Document 43 Filed 04/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LINETTE JOHNSON, et al.,                                     CIVIL ACTION

           Plaintiffs,
                                                              NO. 19-4264-KSM
           v.

 CITY OF PHILADELPHIA,

           Defendant.


                                              ORDER

       AND NOW, this 13th day of April, 2021, upon consideration of the parties’ Joint Motion

for an Order Certifying the Plaintiff Collective and Preliminarily Approving the Settlement

Agreement and Release and Notice (Doc. No. 37) and the parties’ oral arguments in support

thereof, and for the reasons explained in the accompanying memorandum, it is ORDERED as

follows:

       1.        The parties’ Joint Motion (Doc. No. 37) is GRANTED.

       2.        This matter may proceed as a collective action.

       3.        The parties’ settlement agreement is preliminarily approved.

       4.        The Employment Law Firm of Pennsylvania is appointed as counsel for the

collective. Counsel is authorized to act on behalf of the collective with respect to all acts or

consents required by, or which may be given pursuant to, the settlement, and such other acts

reasonably necessary to consummate the settlement.

       5.        The form and content of the amended settlement notice form and settlement check

distribution form (Doc. No. 41) are approved.
            Case 2:19-cv-04264-KSM Document 43 Filed 04/13/21 Page 2 of 2




       6.      Any members of the collective may object to the proposed settlement by filing

written objections with the Court prior to the final approval hearing, or by appearing and being

heard at the final approval hearing.

       7.      The Court will hold a final approval hearing on June 1, 2021 at 10:00 a.m. in

Courtroom 8A to consider whether to grant final approval to the parties’ settlement agreement.

IT IS SO ORDERED.


                                                           /s/ Karen Spencer Marston
                                                           ______________________________
                                                           KAREN SPENCER MARSTON, J.
